DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election with traverse of Species A (claims 1-5, 7-13, 16, 18 and 20) in the reply filed on 12/06/2021 is acknowledged. Claims 6, 14-15, 17 and 19 are withdrawn from consideration as being drawn to non-elected Species B and claims 1-5, 7-13, 16, 18, and 20 are examined
As stated in the prior Office Action, the claims of the present application contain distinct inventions.  A search of these inventions may overlap, but the search of one invention does not include all the areas required for the others.  A serious burden does exist, as different searches are required for each invention.  Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences.
The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-13, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a first leading-end protective layer being porous, and surrounding a first range at least including a part from a leading end surface to two Claims 2-5, 7-13, 16, 18, and 20 are further rejected by virtue of their dependence upon indefinite claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2015/0276661 A1) in view of Hino et al. (US 2016/0282300 A1).
Regarding claim 1, Moriyama discloses a sensor element for a gas sensor detecting a predetermined gas component in a measurement gas (a gas sensor that includes a gas sensor device for determining the concentration of a predetermined gas in a gas to be measured [Para. 0040]) said sensor element comprising:
an element base (sensor device 101) including:
an elongated planar ceramic body made of an oxygen-ion conductive solid electrolyte, and having a gas inlet at one end portion thereof (sensor device 101 has a long rectangular parallelepiped shaped made up of substrate layers formed as solid electrolyte layers composed of oxygen ion conducting zirconia and comprising a gas inlet at an end portion thereof [Paras. 0040-0041, 0043; Figs. 2 and 5]);
at least two internal chambers located inside said ceramic body, and communicating with said gas inlet under predetermined diffusion resistance (first internal vacancy 20 and second internal vacancy 40 is disposed within the ceramic body and are in communication with the gas inlet 10 through predetermined diffusion control portions 11, 13, and 30 [Para. 0042; Figs. 2 and 5]);
at least two electrochemical pump cells including an outer pump electrode located on an outer surface of said ceramic body, at least two inner pump electrodes located to face each of said at least two internal chambers, and solid electrolytes located between said outer pump electrode and each of said at least two inner pump electrodes (main pump cell 21 and auxiliary pump cell 50 each include an outer pump electrode 23 located on an outer surface of the ceramic body, main pump cell 21 includes inner pump electrode 22 disposed in the first internal vacancy 20 while auxiliary pump cell 50 includes auxiliary pump electrode 51 disposed in the second internal vacancy 40, wherein solid electrolyte particles of the solid electrolyte layer 6 are located between the outer pump electrode 23 and each of internal pump electrodes 22 and 51 [Paras. 0049-0050 and 0057-0058; Figs. 2 and 5]), and said at least two electrochemical pump cells pumping in and out oxygen between each of said at least two internal chambers and an outside (the main pump cell 21 and auxiliary pump cell 50 pump oxygen into and out of each of the internal vacancies 20 and 40, respectively [Paras. 0052-0053, 0060-0061]; and
a heater buried in a predetermined range on a side of said one end portion of said ceramic body (heater 72 is buried in a predetermined range on a side of one end portion of the ceramic body [Para. 0074; Figs. 2 and 5]); and
a first leading-end protective layer being porous, and surrounding a first range at least including a part from a leading end surface to two internal chambers close to said gas inlet of said element base on the side of said one end portion (sensor device 101 is partly covered with a porous protective film 91 that covers five surfaces of the sensor device including a region having a length L on the surface of the sensor device 101 from the front end face of the sensor device 101 wherein the protective film 91 covers at least a part of internal chambers 12 and 20 [Para. 0078; Figs. 2 and 5]).
Moriyama fails to teach an insulating space and thus fails to expressly teach wherein “a single heat insulating space is interposed between said first leading-end protective layer and a portion of said element base in which at least said two internal chambers close to said gas inlet are located”. 
Hino teaches a protective layer 84 that covers a solid electrolyte gas sensor element body 102 wherein the protective layer has an inner part and an outer part that form heat insulating spaces such that there is at least one single heat insulating space 91/92 interposed between said first leading-end protective layer and the side surface of said element base where the two internal chambers 12 and 20 are disposed [Paras. 0061-0062, 0101-0104; Figs. 1-5]. Hino further teaches that the presence of the heat insulating space reduces stresses generated due to the difference in the thermal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Moriyama to incorporate a heat insulating space in the protective layer that would inherently be between the protective layer and the side surface of the element where the two internal spaces 12/20 that are “close to said gas inlet” are located because Hino teaches that such heat insulating space will reduce stresses generated due to differences in thermal expansion coefficient between the protective layer and the element body and will reduce changes of cracking [Paras. 0024-0026]. 
Regarding claim 2, Moriyama further teaches wherein said first leading-end protective layer has a thickness of 150 μm or more and 600 μm or less (the porous protective film 91 preferably has a thickness in the range of 300 to 700 μm wherein in Example 1 the thickness of the porous protective layer is from 430-450 μm, which lied within the instantly claimed range [Para. 0080, 0115; Table 1]).
Regarding claim 3, Moriyama as modified by Hino above teaches the limitations of claim 1 as outlined previously. Moriyama further teaches wherein the protective film 91 has a thickness in the range of 300-700 with Example 1 having a thickness of from 430-450 μm [Paras. 0080, 0015; Table 1]. Hino teaches wherein the volume of the space should be 60% or less of the volume of the entire protective layer [Para. 0192]. In light of the teachings of Moriyama and Hino, it would have been obvious to one having ordinary skill in the art to have formulated the space with a volume (and subsequently thickness) that is 60% or less of the total volume/thickness of porous protective layer 
Regarding claim 11, Moriyama further teaches wherein:
said at least two internal chambers are three internal chambers (the sensor device 101 includes first internal vacancy 20, second internal vacancy 40, and third internal vacancy 61 [Para. 0107; Fig. 5]),
said at least two electrochemical pump cells are three electrochemical pump cells including said outer pump electrode, three inner pump electrodes located to face each of said three internal chambers, and solid electrolytes located between said outer pump electrode and each of said three inner pump electrodes (main pump cell 21, auxiliary pump cell 50, and measurement pump cell 41 each include the outer pump electrode 23 and inner electrodes 22, 51 and 44 of the respective pump cells 21, 50, and 41 are disposed in each of the internal vacancies 20, 40, and 61, respectively, wherein solid electrolytes 5 and/or 6 are located between the outer pump electrode 23 and each inner pump electrode 22, 51, and 44 [Paras. 0049-0050, 0057-0058, and 0107; Fig. 5]), and
said first range surrounded by said first leading-end protective layer at least includes a part from said leading end surface to said three internal chambers of said element base on the side of said one end portion (the . 


Claims 4-5, 7-10, 12-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Hino, as applied to claim 1 above, and further in view of Otsuka et al. (US 20140291150 A1).
Regarding claim 4, Moriyama discloses the limitations of claim 1 as discussed previously. 
Moriyama fails to teach a second leading-end protective layer and thus fails to teach the limitations of instant claim 4. 
Otsuka discloses a sensor element for a gas sensor detecting a predetermined gas component in a measurement gas (gas sensor element and a gas sensor for determining the concentration of a particular gas contained in an exhaust gas [Para. 0002], wherein the sensor element comprises a “first” outer porous layer 23c that surrounds a range that includes at least the front “leading” end surface and the “first region” where the heater 102c is located and further includes a “second leading-end protective layer” portion 21c that is formed underneath the outer porous layer 23c that entirely covers the forward end portion of the sensor element including the regions 
It would have been obvious to one having ordinary skill in the art to have substituted the single porous protective layer of Moriyama with a multilayered protective layer comprising an inner and outer protective layer because Otsuka teaches that including a multilayer structure along the entire front-end of the sensor element with varying porosities will allow for the trapping of poisoning substances like water and further allow for thermal insulation properties within the inner porous layer due to increased volume that prevents damage caused by water adhesion [Para. 0011]. 
Examiner notes that it is further obvious for the space taught by Hino above to be disposed between the inner porous layer 21c and the outer porous layer 23c of substituted Otsuka because Otsuka discloses two distinct layers and Hino teaches wherein there is a protective layer above and below the heat insulating space [see Fig. 2] and thus the location between the two porous protective layers 21c/23c along the entire length(s) of the protective layers of Otsuka would most accurately resemble the teachings of Hino and would still provide the heat insulating properties taught by Hino. Applying the teachings of Hino and Otsuka together would yield the structure shown, for example, in annotated Otsuka Fig. 7 below, which necessarily creates a “fixed portion” 
Regarding claim 5, Moriyama as modified by Otsuka and Hino further teaches wherein said single heat insulating space is present over said first range surrounded by said first leading-end protective layer as a whole (the “heat insulating space” provided between the inner and outer porous layers 21c/23c, as modified by Otsuka and Hino above, is present over the entire front end that covers all electrodes and cavities including the “first range” and is surrounded by the outer “first” porous protective layer as a whole [see annotated Otsuka Fig. 7 for an example embodiment that meets the limitations of the claim]).
Regarding claims 7-8, the limitation “a region where water-induced cracking does not occur is defined in said element base, and said fixed portion is located in said region” and “said fixed portion is located in a second range of said element base maintained at 500°C or less when said gas sensor is in use” is an intended use limitation that does not further limit the structure. The limitation “where water-induced cracking does not occur” appears to be based upon the applied heat and thus the “region” depends upon the intended use of the device to supply a specific temperature to a specific second region/range. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Moriyama as modified by Otsuka teaches wherein the region/range 
Regarding claim 9, Moriyama as modified by Otsuka further teaches wherein said first leading-end protective layer has a porosity of 15% or more and 40% or less (the outer porous layer 23 has a porosity of 30 to 50% [Otsuka Para. 0067]) and said second leading-end protective layer has a porosity of 30% or more and 50% or less (the inner porous layer 21 has a porosity of 50 to 75% [Otsuka Para. 0064]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Regarding claim 10, Moriyama as modified by Otsuka and Hino further discloses wherein a portion in which said fixed portion of said first leading-end protective layer is in contact with said second leading-end protective layer is 10% or more and 50% or less, in area, of said first range (Hino teaches in Fig. 2, for example, wherein the fixed portion between the upper/lower parts of the protective layer 84 is approximately 10% of the of the total range “L”. Applying this teaching to structure of Moriyama as modified by Otsuka would yield the structure shown, for example, in annotated Otsuka Fig. 7, which would yield “a portion” where the inner and outer porous layers contact one another that is between 10-50% of the “first range” that extends along the porous protective layers). Furthermore, it would have been obvious to one 
Regarding claims 12-13, the limitation “a region where water-induced cracking does not occur is defined in said element base, and said fixed portion is located in said region” and “said fixed portion is located in a second range of said element base maintained at 500°C or less when said gas sensor is in use” is an intended use limitation that does not further limit the structure. The limitation “where water-induced cracking does not occur” appears to be based upon the applied heat and thus the “region” depends upon the intended use of the device to supply a specific temperature to a specific second region/range. Apparatus claims cover what a device is
Regarding claim 16, Moriyama as modified by Otsuka further teaches wherein said first leading-end protective layer has a porosity of 15% or more and 40% or less (the outer porous layer 23 has a porosity of 30 to 50% [Otsuka Para. 0067]) and said second leading-end protective layer has a porosity of 30% or more and 50% or less (the inner porous layer 21 has a porosity of 50 to 75% [Otsuka Para. 0064]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Regarding claim 18, Moriyama as modified by Otsuka and Hino further discloses wherein a portion in which said fixed portion of said first leading-end protective layer is in contact with said second leading-end protective layer is 10% or more and 50% or less, in area, of said first range (Hino teaches in Fig. 2, for example, wherein the fixed portion between the upper/lower parts of the protective layer 84 is approximately 10% of the of the total range “L”. Applying this teaching to structure of Moriyama as modified by Otsuka would yield the structure shown, for example, in annotated Otsuka Fig. 7, which would yield “a portion” where the inner and outer porous layers contact one another that is between 10-50% of the “first range” that extends along the porous protective layers). Furthermore, it would have been obvious to one having ordinary skill to optimize the amount of are where the two individual layers are bonded such that the layers are properly secured to one another and such that the multiple layers are properly secured to the sensor element. Such routine experimentation would have been obvious to one skilled in the art. 
Regarding claim 20
said at least two internal chambers are three internal chambers (the sensor device 101 includes first internal vacancy 20, second internal vacancy 40, and third internal vacancy 61 [Para. 0107; Fig. 5]),
said at least two electrochemical pump cells are three electrochemical pump cells including said outer pump electrode, three inner pump electrodes located to face each of said three internal chambers, and solid electrolytes located between said outer pump electrode and each of said three inner pump electrodes (main pump cell 21, auxiliary pump cell 50, and measurement pump cell 41 each include the outer pump electrode 23 and inner electrodes 22, 51 and 44 of the respective pump cells 21, 50, and 41 are disposed in each of the internal vacancies 20, 40, and 61, respectively, wherein solid electrolytes 5 and/or 6 are located between the outer pump electrode 23 and each inner pump electrode 22, 51, and 44 [Paras. 0049-0050, 0057-0058, and 0107; Fig. 5]), and
said first range surrounded by said first leading-end protective layer at least includes a part from said leading end surface to said three internal chambers of said element base on the side of said one end portion (the protective layer as modified by Otsuka above would extend along the entire length of the front end covering each of the three cavities and pump cells [see Moriyama Fig. 5 as modified by Otsuka Fig. 7]). 


    PNG
    media_image1.png
    459
    697
    media_image1.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-5, 7-10, 12-13, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11 of copending Application No. 16/522,720 (reference application) in view of Moriyama et al. (US 2015/0276661 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant claim 1 is the same as claim 1 of ‘720 except that application ‘720 describes only one internal chamber comprising one pump cell while the instant application requires at least two internal chambers with two electrochemical pump cells. However, to incorporate two internal chambers and two pump cells would be obvious to one skilled in the art as taught by Moriyama Figs. 2 and 5 and would provide the utility of further controlling the oxygen partial pressure (the purpose of the oxygen pump cells) [see Moriyama Paras. 0057-0060]. 
Instant claims 2-5 are substantially identical to claims 3-6 of ‘720.
Instant claims 7-10 are substantially identical to claims 8-11 of ‘720.
Instant claims 12-13 are substantially identical to claims 8-9 of ‘720.
Instant claims 16 and 18 are substantially identical to claims 10 and 11 of ‘720.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al. (JP 2012168030 A, machine translation) discloses the introduction of a spacer layer between a porous protective layer and the surface of the element. Murakami et al. (US 2015/0355142 A1) disclose a sensor element with two Onkawa et al. (US 2012/0211362 A1) disclose two porous protective layers wherein the outer layer has a porosity of 35-70% and the inner layer has a porosity of 10-50%. Sakuma et al. (US 2015/0075254 A1) disclose a sensor element with first and second porous protection layers. Horisaka et al. (US 2011/0186431 A1) and Watanabe et al. (US 2017/0089852 A1) disclose a porous protective layer that covers the entire range of the first and second internal cavity. Sekiya et al. (US 2015/0276659 A1) teach the use of a third internal chamber or a porous protective layer covering the measuring electrode as optional embodiments. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795